Citation Nr: 1824931	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  06-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to re-open the previously denied claim for service connection for nasal trauma, to include whether there is clear and unmistakable error (CUE) in a February 1989 administrative decision.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  Additionally, the Veteran had service in the Army Reserve from 1984 through 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.

In September 2011, April 2013, and October 2014, the Board remanded the claim for further development.

In a June 2017 decision, the RO awarded service connection for mild spondylosis and lumbar spine.  As such represents a full award of the benefits sought on appeal and since no Notice of Disagreement (NOD) with that rating decision has been received, the Board will no longer address that issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

While the issue of whether new and material evidence had been received to re-open the previously denied claim for service connection for nasal trauma was before the Board, the Veteran filed a new claim for service connection for nasal trauma.  In connection with the new claim, the RO obtained a VA examination.  The Board finds that a remand is required for the RO to consider the additional evidence, in the first instance, for issuance of a Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA and private treatment records with the claims file.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




